[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (MOTION #124)
Defendant Margaret Capozziello has moved for summary judgment on the ground she did not own, control, or maintain the premises at 369 North Avenue, Bridgeport, at the time the plaintiff was injured. Throughout the pleading stage of this case, Margaret Capozziello has filed six answers to the plaintiff's complaint and amended complaints. In the first, second, third, and fifth answer she admitted that she owned and maintained the premises. These evidentiary admissions along with the documents filed by the plaintiff show that there is a genuine issue of fact as to whether Margaret Capozziello owned, controlled or maintained the premises. The motion for summary judgment is denied.
THIM, JUDGE